Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter J. Mikesell (Reg. #54,311) on 07/25/2022.

The claims have been amended as follows: 

Claim 1. (Currently Amended) A method for horizontally launching an aerospace vehicle, the method comprising: 
applying a horizontal thrust vector, by a plurality of rocket propulsion engines, to the aerospace vehicle, wherein the aerospace vehicle comprises: 
a first elongated hull having a first aerodynamic tail wing and a first aerodynamic elevator wing; 
a second elongated hull having a second aerodynamic tail; 
a center wing section that connects the first elongated hull to the second elongated hull at a middle of each respective elongated hull such that the first elongated hull is parallel to the second elongated hull, the aerospace vehicle having a center of gravity at a center point of the center wing section; 
a first wing extending from the first elongated hull and a second wing extending from the second elongated hull, the first wing and the second wing being coaligned with the center wing section, wherein the first wing and the second wing have respective bottom surfaces that define a horizontal plane; 
the plurality of rocket propulsion engines being disposed in the center wing section at the center of gravity, at least one of the rocket propulsion engines producing the horizontal thrust vector, each rocket propulsion engine in the plurality of rocket propulsion engines being independently rotatable about a central axis that passes through the first wing, the second wing, the center wing section and the center of gravity, such that rotation of the rocket propulsion engine rotates the thrust vector at an angle between 00 and 900 relative to the horizontal plane to assist aerodynamic lift of the aerospace vehicle to enable horizontal takeoff; -2-Appl. No. 17/044,704 Resp. Dated 06/27/2022 
Reply to Office Action of 03/25/2022 a pylon structure with a releasably attached second stage vehicle for deployment during flight; 
permitting the aerospace vehicle to move forward in a horizontal direction by the horizontal thrust vector; 
rotating the rocket propulsion engine about the central axis such that a vertical thrust vector is produced by the rocket propulsion engine, thereby achieving the aerodynamic lift that lifts the aerospace vehicle away from a horizontal surface; 
rotating the rocket propulsion engine to provide a thrust vector that increases an altitude of the aerospace vehicle until at least an altitude of at least 121,920 meters; 
actuating the pylon structure to release the second stage vehicle from the aerospace vehicle at the altitude of at least 121,920 meters; 
permitting the aerospace vehicle to be pulled toward the horizontal surface by gravity; 
rotating the rocket propulsion engine about the central axis such that a retro burn thrust vector is produced by the rocket propulsion engine that slows the aerospace vehicle; and
 landing the aerospace vehicle on the horizontal surface.
	
	Claim 5. (Currently Amended) An aerospace vehicle comprising: 
	a first elongated hull having a first aerodynamic tail wing and a first aerodynamic elevator wing; 
	a second elongated hull having a second aerodynamic tail; 
	a center wing section that connects the first elongated hull to the second elongated hull at a middle of each respective elongated hull such that the first elongated hull is parallel to the second elongated hull, -3-Appl. No. 17/044,704 Resp. Dated 06/27/2022Reply to Office Action of 03/25/2022 the aerospace vehicle having a center of gravity at a center point of the center wing section; 
	a first wing extending from the first elongated hull and a second wing extending from the second elongated hull, the first wing and the second wing being coaligned with the center wing section, wherein the first wing and the second wing have respective bottom surfaces that define a horizontal plane; and
	 a plurality of rocket propulsion engines disposed in center wing section at the center of gravity, the rocket propulsion engines producing a thrust vector, each rocket propulsion engine being independently rotatable about a central axis that passes through the first wing, the second wing, the center wing section and the center of gravity, such that rotation of the rocket propulsion engines rotates the thrust vector at an angle between 00 and 900 relative to the horizontal plane to assist aerodynamic lift of the aerospace vehicle to enable horizontal takeoff.

	Claim 11. (Currently amended) An orbital payload delivery system comprising: 
	a first stage aerospace vehicle comprising: 
	a first elongated hull having a first aerodynamic tail wing and a first aerodynamic elevator wing; -4-Appl. No. 17/044,704 Resp. Dated 06/27/2022 
	Reply to Office Action of 03/25/2022 a second elongated hull having a second aerodynamic tail; 
	a center wing section that connects the first elongated hull to the second elongated hull at a middle of each respective elongated hull such that the first elongated hull is parallel to the second elongated hull, the first stage aerospace vehicle having a first center of gravity at a center point of the center wing section; 
	a first wing extending from the first elongated hull and a second wing extending from the second elongated hull, the first wing and the second wing being coaligned with the center wing section, wherein the first wing and the second wing have respective bottom surfaces that define a horizontal plane; 
	a plurality of rocket propulsion engines disposed in the center wing section at the center of gravity, the rocket propulsion engines producing a thrust vector, each of the rocket propulsion engine being independently rotatable about a central axis that passes through the first wing, the second wing, the center wing section and the center of gravity, such that rotation of the rocket propulsion engines rotates the thrust vector at an angle between 00 and 900 relative to the horizontal plane to assist aerodynamic lift of the aerospace vehicle to enable horizontal takeoff; and 
	a second stage vehicle releasably attached to an upper surface of the first stage aerospace vehicle by a pylon structure, the second stage vehicle have a second center of gravity that is coaligned with the first center of gravity.

Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious a method for horizontally launching an aerospace vehicle as recited in claim 1;an aerospace vehicle recited in claim 5; and an orbital payload delivery system as recited in claim 11 and 12.
The closest prior arts of record are Jackson et al. (4,265,416) and Meston (EP0631931). Neither Jackson nor Meston individually or in combination discloses or render obvious a method for horizontally launching an aerospace vehicle or an aerospace vehicle wherein a center wing section that connects the first elongated hull to the second elongated hull at a middle of each respective elongated hull such that the first elongated hull is parallel to the second elongated hull and the plurality of rocket propulsion engines being disposed in the center wing section at the center of gravity, at least one of the rocket propulsion engines producing the horizontal thrust vector, each rocket propulsion engine in the plurality of rocket propulsion engines being independently rotatable across a central axis that passes through the first wing, the second wing, the center wing section and the center of gravity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following are prior arts are not used for rejection but are made of record due to their particular relevance to the claimed subject matter:
Corda et al. "Stratolaunch Air-Launched Hypersonic Testbed”  teaches a Stratolaunch pursuing a portfolio of aerospace vehicles, which may be air-launched from the carrier aircraft. The Stratolaunch air-launched portfolio include the commercial Pegasus XL solid propellant rocket, a medium launch vehicle (MLV), a space launch vehicle, and a hypersonic aerospace plane and testbed (Fig. 1). The main propulsion for all of these vehicles are Stratolaunch-developed liquid propellant rocket engines. Corda lacks to disclose  or render obvious the plurality of rocket propulsion engines being disposed in the center wing section at the center of gravity, at least one of the rocket propulsion engines producing the horizontal thrust vector, each rocket propulsion engine in the plurality of rocket propulsion engines being independently rotatable across a central axis that passes through the first wing, the second wing, the center wing section and the center of gravity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642